DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,645,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/09/2021.
Applicant's election with traverse of Species C in the reply filed on 04/09/2021 is acknowledged.  The traversal is on the ground(s) that “To properly restrict invention(s) under 35 U.S.C. § 121, there are two principal criteria, i.e., the inventions must be independent or distinct as claimed.”.  This is not found persuasive because the requirement was not for a restriction of different claimed inventions, but was an election of species (different disclosed embodiments/inventions).  The applicant appears to be confusing the two, stating “Applicant initially traverses the restriction because figures, not claims, are identified for election, which is improper with the statutory requirement for restriction (emphasis added).”  The examiner reminds the applicant that figures are identified to represent different disclosed species of inventions in a requirement for election of species (similar to how claims are identified to represent different inventions in a requirement for restriction).  Please see MPEP 803.  Also if applicant is traversing on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin 1,146,698 in view of Noyes 1,079,576 and Cassens 9,565,849 or Lowenthal 3,906,655.
In regard to claim 1, Franklin discloses an animal trapping device comprising a base (3; see Figs. 1-3) having a first end, a second end opposing the first end, two opposing sides, a lower surface, an upper surface opposing the lower surface of the base, and a base length separating the first and second ends of the base; a wire mesh cage assembly (1-6 comprising wire frame 5 and netting 6 of wire) having a first end with a perimeter edge (perimeter edge in the foreground of Fig. 1), a second end with a perimeter edge (perimeter edge directed in the rearward direction in Fig. 1 and not visible) and opposing the first end of the wire mesh cage assembly (opposing truncated pyramidal inlets 16 secured thereto), a wire mesh length separating the first and second ends (see Fig. 1), and two opposing side edges (lower edges of 1-2) spanning the wire mesh length, the two opposing side edges defining a base opening and a width (see Figs. 1-2), the base selectively, freely, and removably disposed within the base opening (bottom 3 is secured to 1-2 so as to be disposed within the base opening; see lines 50-62 which states “…a trap having a body made up of panels loosely hinged together by means of ring hooks”; see Fig. 5 showing form of pliable metal hook having eye 14 & hooks 15 used for connecting sides, top and bottom of the trap); a first wire mesh entrance (one of opposing truncated pyramidal inlets 16) with a first end coupled around and beginning from the perimeter edge of the first end of the wire mesh cage assembly and defining an enclosed entrance opening around the perimeter edge of the first end of the wire mesh cage assembly (see Fig. 1), a second free end (19-20, 44) elevated above the upper surface of the base and defining an exit aperture (where crustaceans enter the trap), of a wire mesh configuration (21) spanning from the first end of the first wire mesh entrance to the second free end of the first wire mesh entrance, and defining an enclosed entrance channel spanning from the enclosed entrance opening to the exit aperture of the first wire mesh entrance (see Fig. 1); and a second wire mesh entrance (other of opposing truncated pyramidal inlets 16) with a first end coupled around and beginning from the perimeter edge of the first end of the wire mesh cage assembly and defining an enclosed entrance opening around the perimeter edge of the first end of the wire mesh cage assembly (see Fig. 1), a second free end (19-20, 44) elevated above the upper surface of the base and defining an exit aperture (where crustaceans enter the trap), of a wire mesh configuration (21) spanning from the first end of the second wire mesh entrance to the second free end of the second wire mesh entrance, and defining an enclosed entrance channel spanning from the enclosed entrance opening to the exit aperture of the second wire mesh entrance (see Fig. 1), the first and second wire mesh entrances (16), the wire mesh cage assembly (1-6), and the upper surface of the base defining an animal retention zone (see Fig. 1) and the exit apertures of the first and second wire mesh entrances facing one another and at least partially aligned with one another without obstruction disposed between the exit apertures and within the animal retention zone (see Figs. 1-2 & lines 98-104), but does not disclose a reservoir operably configured to retain a liquid, with the reservoir interposed between the lower surface of the base and the second free ends of the first and second wire mesh entrances, thereby configured to cause an evaporative cooling effect within the animal retention zone.  Noyes discloses a lobster trap comprising a base (3) having a first end, a second end opposing the first end, two opposing sides, a lower surface, an upper surface (top of 3) opposing the lower surface of the base, a reservoir (40) operably configured to retain a liquid (liquid bait), and a base length separating the first and second ends of the base (see Fig. 2); a mesh cage assembly (5-6); a first mesh entrance (left occurrence of 25-27 in Fig. 2); a second mesh entrance (right occurrence of 25-27 in Fig. 2), with the reservoir interposed between the lower surface of the base (bottom surface of 3) and the second free ends of the first and second wire mesh entrances (see Fig. 2), thereby configured to cause an evaporative cooling effect within the animal retention zone (when the trap is out of the water, the liquid bait within 40 can evaporate through the gauze/fabric 47 & wire netting 48 and into the atmosphere).  It would have been obvious to one of ordinary skill in the art to modify the base of Franklin such that it has a reservoir operably configured to retain a liquid, with the reservoir interposed between the lower surface of the base and the second free ends of the first and second wire mesh entrances in view of Noyes in order to utilize a liquid bait reservoir for drawing the targeted crustaceans into the confines of the trap for retention therein by placing the reservoir between the opposing entrances into the trap which is at a central location inside the trap.  Franklin and Noyes do not disclose the reservoir defined by the upper surface of the base.  Lowenthal, Jr. disclose a reservoir (20) defined by the upper surface of the base (14) and the reservoir interposed between the lower surface of the base (lower face of 14 including 100) and second ends of the mesh entrances (18 in Fig. 13).  Cassens discloses a reservoir (35) defined by the upper surface of the base (11, 30), operably configured to retain a liquid (water; see col. 4, lines 33-36).  It would have been obvious to one of ordinary skill in the art to modify the reservoir of Franklin and Noyes such that it is defined by the upper surface of the base in view of Lowenthal, Jr. or Cassens in order to have the reservoir be built-in and in place within the trap so that it is not necessary to separately attach the reservoir to the trap.
In regard to claim 5, Franklin and Noyes do not disclose the wire mesh cage assembly is of approximately 15-20 gauge wire and defining a plurality of approximately ½ x ½ inch openings.  It would have been an obvious matter of design choice to modify the wire mesh cage assembly such that it is of approximately 15-20 gauge wire and defining a plurality of approximately ½ x ½ inch openings since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the trap of Franklin and Noyes would perform equally as well with the wire mesh cage assembly configured as claimed, and because a person of ordinary skill in the art would readily employ a desired gauge of wire to form the wire mesh cage assembly such that it has sufficient strength to retain targeted species therein so that they cannot escape and would employ the desired size for the openings such that they are small enough to be able to prevent the escape of the targeted species from the trap.
In regard to claim 6, Franklin discloses wherein the lower surface of the base (3) is substantially planar spanning from the first and second ends of the base (see Figs. 1-2).   
In regard to claim 7, Franklin discloses wherein the width of wire mesh cage assembly (width of 1-6) uniformly spans at least 80% of the wire mesh length (length of 1-6; the width of 1-6 spans 100% of the wire mesh length in Fig. 1).
In regard to claim 8, Franklin and Noyes disclose wherein the first and second wire mesh entrances (25-27 of Noyes) are of a conical shape.
In regard to claim 9, Franklin and Noyes discloses wherein the exit apertures (19-20, 44 of Franklin; 27 of Noyes) of the first and second wire mesh entrances (16 of Franklin; 25-27 of Noyes) are concentrically aligned with one another (see Figs. 1-2 of Franklin; see Fig. 2 of Noyes).
In regard to claim 11, Franklin and Noyes disclose wherein the enclosed entrance channels of the first and second wire mesh entrances (16 of Franklin; 25-27 of Noyes), respectively, continually taper in diameter toward the exit aperture spatially coupled thereto (see Fig. 3 of Franklin; see Fig. 2 of Noyes).
Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin 1,146,698 in view of Noyes 1,079,576 and Cassens 9,565,849 or Lowenthal 3,906,655 as applied to claim 1 above, and further in view of Peters et al. 5,357,708 or Parker 3,800,464.
Alternatively in regard to claims 8 and 11, Franklin and Noyes do not disclose wherein the first and second wire mesh entrances are of a conical shape or wherein the enclosed entrance channels of the first and second wire mesh entrances, respectively, continually taper in diameter toward the exit aperture spatially coupled thereto.  Peters et al. and Parker disclose wherein the first and second wire mesh entrances (16, 58 OR 10-11) are of a conical shape (see Fig. 1 OR see Fig. 1 & col. 2, line 27) and wherein the enclosed entrance channels of the first and second wire mesh entrances (16, 58 OR 10-11), respectively, continually taper in diameter toward the exit aperture spatially coupled thereto (see Fig. 1 OR see Figs. 1-2).  It would have been obvious to one of ordinary skill in the art to modify the trap of Franklin and Noyes such that the first and second wire mesh entrances are of a conical shape and the enclosed entrance channels of the first and second wire mesh entrances, respectively, continually taper in diameter toward the exit aperture spatially coupled thereto in view of Peters et al. or Parker in order to provide alternatively shaped entrances without corners that may cause the targeted species to pause and nestle therein and which more smoothly direct the targeted species towards the interior of the trap.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin 1,146,698 in view of Noyes 1,079,576 or Lowenthal 3,906,655 or Swindell 4,221,070.
In regard to claim 17, Franklin discloses an animal trapping device comprising a base (3; see Figs. 1-3) having a first end, a second end opposing the first end, two opposing sides, a lower surface, an upper surface opposing the lower surface of the base, and a base length separating the first and second ends of the base; a wire mesh cage assembly (1-6 comprising wire frame 5 and netting 6 of wire) having a first end with a perimeter edge (perimeter edge in the foreground of Fig. 1), a second end with a perimeter edge (perimeter edge directed in the rearward direction in Fig. 1 and not visible) and opposing the first end of the wire mesh cage assembly (opposing truncated pyramidal inlets 16 secured thereto), a wire mesh length separating the first and second ends (see Fig. 1), and two opposing side edges (lower edges of 1-2) spanning the wire mesh length, the two opposing side edges defining a base opening and a width (see Figs. 1-2), the base selectively, freely, and removably disposed within the base opening (bottom 3 is secured to 1-2 so as to be disposed within the base opening; see lines 50-62 which states “…a trap having a body made up of panels loosely hinged together by means of ring hooks”; see Fig. 5 showing form of pliable metal hook having eye 14 & hooks 15 used for connecting sides, top and bottom of the trap); a first wire mesh entrance (one of opposing truncated pyramidal inlets 16) with a first end coupled around and beginning from the perimeter edge of the first end of the wire mesh cage assembly and defining an enclosed entrance opening around the perimeter edge of the first end of the wire mesh cage assembly (see Fig. 1), a second free end (19-20, 44) elevated above the upper surface of the base and defining an exit aperture (where crustaceans enter the trap), of a wire mesh configuration (21) spanning from the first end of the first wire mesh entrance to the second free end of the first wire mesh entrance, and defining an enclosed entrance channel spanning from the enclosed entrance opening to the exit aperture of the first wire mesh entrance (see Fig. 1); and a second wire mesh entrance (other of opposing truncated pyramidal inlets 16) with a first end coupled around and beginning from the perimeter edge of the first end of the wire mesh cage assembly and defining an enclosed entrance opening around the perimeter edge of the first end of the wire mesh cage assembly (see Fig. 1), a second free end (19-20, 44) elevated above the upper surface of the base and defining an exit aperture (where crustaceans enter the trap), of a wire mesh configuration (21) spanning from the first end of the second wire mesh entrance to the second free end of the second wire mesh entrance, and defining an enclosed entrance channel spanning from the enclosed entrance opening to the exit aperture of the second wire mesh entrance (see Fig. 1), the first and second wire mesh entrances (16), the wire mesh cage assembly (1-6), and the upper surface of the base defining an animal retention zone (see Fig. 1) and the exit apertures of the first and second wire mesh entrances facing one another and at least partially aligned with one another without obstruction disposed between the exit apertures and within the animal retention zone (see Figs. 1-2 & lines 98-104), but does not disclose the base upper surface defining a topography thereon with a plurality of raised basking surfaces spaced apart from one another and offset from other portions of the upper surface of the base to generate a cooling effect or an animal retention zone with the topography of the base disposed underneath both the first and second wire mesh entrances.  Noyes, Lowenthal, Jr., Swindell disclose a base (base including 1-3 OR 14 OR 2) having an upper surface (upper surface of 3 OR upper surface of 14 OR upper surface of 2) defining a topography thereon with a plurality of raised basking surfaces (cross bars 2 in Figs. 2-4 OR 87 in Fig. 1 OR ballast bars 20,21 in Fig. 5) spaced apart from one another and offset from other portions of the upper surface of the base to generate a cooling effect and the upper surface of the base defining an animal retention zone (see Fig. 2 OR see Figs. 1, 3 OR see Fig. 5) with the topography of the base disposed underneath both the first and second mesh entrances (25-27 OR 18 OR 3,5 & 4,6) and the exit apertures (27 OR apertures at inner ends of 18 OR inner ends of 5,6) of the first and second mesh entrances facing one another (see Fig. 3 OR see Fig. 2 or 4) and at least partially aligned with one another without obstruction disposed between the exit apertures and within the animal retention zone (see Fig. 3 OR see Fig. 2 or 4 or 5).  It would have been obvious to one of ordinary skill in the art to modify the upper surface of the base of Franklin such that it defines a topography thereon with a plurality of raised basking surfaces spaced apart from one another and offset from other portions of the upper surface of the base to generate a cooling effect or an animal retention zone with the topography of the base disposed underneath both the first and second wire mesh entrances in view of Noyes or Lowenthal, Jr. or Swindell in order to provide reinforcing members to increase the strength of the base as taught by Noyes or Lowenthal, Jr. or to provide means for providing stability to the trap as it rests on the bottom of the body of water by adding additional weight to the trap so as to properly maintain the position of the trap at the bottom of the body of water as taught by Swindell.

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 are allowed.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA